Citation Nr: 1126947	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed degenerative disc disease (DDD) of the cervical spine. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the VA RO.

The Veteran presented testimony before the RO in September 2005.  The transcript has been associated with the claims folder.

The matter was previously before the Board in October 2009.  The Board denied the Veteran's claim of service connection, which he appealed to the United States Court of Appeals for Veteran's Claims (Court).  

The Court vacated the October 2009 decision pursuant to the July 2010 Joint Motion for Remand (Joint Motion).  The matter was remanded to the Board for further evidentiary development as set forth in the Joint Motion.

In December 2010, the Board remanded the claim as instructed by the Court.  The matter has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran is found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to a neck problem since sustaining an injury during service.  

3.  The currently demonstrated DDD of the cervical spine is shown as likely as not to be due to an injury sustained during the Veteran's long period of active duty, including  serving in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by DDD of the cervical spine is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in September 2004, November 2008, and February 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  The claim was last readjudicated in an April 2011 Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post-service private and VA medical records, reports of VA examination, and the transcript from the September 2005 RO hearing.  The Veteran has not identified any other evidence which has not been obtained.

Additional evidence was submitted after the April 2011 SSOC.  The Veteran waived initial review and adjudication by the RO.  See Representative statement dated in June 2011.  As such, a remand for preparation for an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

There were no records of treatment found at the Camp Lejeune Naval Hospital dated from 1975 to the present.  See Information Request completed in July 2006.  The RO made a formal finding on the unavailability of records from the Camp Lejeune Naval Hospital in November 2006.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran reports injuring his neck, when he was hiding in a foxhole during a rocket attack, and two men jumped on top of him.  

The service treatment records contain notations of treatment for low back pain and muscle spasm, but they are devoid of complaints or findings of a neck disorder.  They are similarly negative for diagnoses of a neck disability, to include DDD of the cervical spine.  

The Veteran testified in September 2005 that he sought treatment at Camp Lejeune Naval Hospital after his discharge from service, beginning in 1975 and up until when the hospital closed.  However, as noted in the preliminary section of the instant decision, a request for records from Camp Lejeune in July 2006 resulted in a negative response, i.e. no records of treatment of the Veteran were located.

The Veteran's representative has argued that the combat presumptions of 38 U.S.C.A. § 1154(b) should apply; however, the Veteran has not alleged that he was engaged in combat with the enemy nor has he been shown to have combat service.  

While he was stationed in the Republic of Vietnam between November 1966 to October 1967 and from April 1971 to January 1972, his DD Form 214 shows his military occupational specialty as a baker from October 1967 to July 1973 and in food service from July 1973 to July 1975.   

Post-service, the Veteran was first diagnosed with DDD of the cervical spine on computerized tomography (CT) in December 2002, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  



To the extent that the Veteran may be asserting that he had continued or ongoing problems with his neck since service, the Board finds these statements to be credible for the purpose of establishing a continuity of symptomatology after sustaining a neck injury during service in the Republic of Vietnam.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Moreover, as there are no available treatment records from Camp Lejeune Naval Hospital for the period after his discharge from service, the Board also finds that his lay assertions must be afforded significant probative weight for the purpose of deciding this appeal.   

Significantly, the Veteran's private treatment records from 2002 showed extensive degenerative changes of the cervical spine that clearly had been present for some time.  

A March 2004 statement from Dr. R indicated the Veteran's degenerative changes of the cervical spine were related to the Veteran's "war like activities."

The August 2009 VA examiner opined the Veteran had progressive debilitating degenerative arthritis of the neck, which could be the result of an accident; however, the current records did not contain sufficient evidence to determine if the neck injury was one that was of limited duration or one that would be progressive and thus, an opinion on etiology would be speculation.

The April 2011 VA examiner opined that DDD of the cervical spine was less likely as not caused by or the result of military service as there was an absence of documentation of an in-service injury, an absence of continuity of care during service, and an absence of continuity of care post-service until recently. 

In May 2011, Dr. R opined the Veteran was injured in a rocket attack in 1967 and had had problems with his neck since that time.   Dr. R concluded that it was more likely than not that the Veteran's injuries sustained in rocket attacks in 1967 are directly related to the Veteran's DDD and kyphosis in the cervical spine.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current DDD of the cervical spine as likely as not is due to a process of degeneration that began after the Veteran sustained an injury to the neck an injury while serving in Republic of Vietnam during his extensive period of active duty.  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for DDD of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for DDD of the cervical spine is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


